DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           JAMES P. MEJIA,
                              Appellant,

                                      v.

                               ROSA B. MEJIA,
                                  Appellee.

                               No. 4D21-3106

                               [March 30, 2022]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Linda A. Alley, Judge; L.T. Case No.
18005173 FMCE (40).

   James P. Mejia, Santiago, Dominican Republic, pro se.

  Hugo A. Rodriguez of The Law Offices of H.A. Rodriguez, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed. Our affirmance is without prejudice to the parties’ revisiting
issues surrounding the Qualified Domestic Relations Order during the
final hearing.

GROSS, MAY and CIKLIN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.